DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Marci in view of Georgopoulos does not disclose “the modulated CorrCA computes correlations among brain responses separately for periods of high and low viewership or audience behavioral response to capture high components and low components having reduced dimensionality relative to the neural data.”

Examiner Remarks:
	The examiner respectfully disagrees, the combination of U.S. Pub. No. 2010/0211439 by Marci in view of U.S. Pub. No. 2008/0091118 by Georgopoulos explicitly recites the limitations required by the claim. First, CorrCA as recited by the applicant is referring to “The resulting algorithm, which maximizes the Pearson Product Moment Correlation Coefficient” in paragraph [0105] of the applicants own specification. It is further noted the Georgopoulos explicitly recites the teachings of using “calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network” in paragraph [0079]. This method as disclosed in Georgopoulos is concerned with quantifying the coefficient as is the applicants claim. 
The examiner further notes that the recitation of high and low viewership or components is merely interpreted as periods of time when an audience has high and low engagement. Refer to Marci paragraph [0125] “the commercials may be ranked in order of the values for a specific The commercial with the highest maximum engagement is ranked first, and the lowest maximum engagement is ranked third. Although maximum engagement is discussed, any of the engagement metrics may be used to determine the relative strength of the content stimulus.” This section of Marci satisfies explicit teachings of sorting and separately ranking highest and lowest maximum engagement of a population. Therefore, the general recitation of collecting high and low viewership is obvious when collecting any data stream measuring a user’s attention. Marci is concerned with determining the intensity and synchrony of the moment-to-moment and overall experience for the sample population audience. See paragraph [0078].
The examiner notes that the rejection under 35 USC § 101 is maintained. The rejection is provided because the claims do not explicitly integrate machine learning into the claims. Mere recitation of machine learning does not overcome the rejection. The examiner suggests 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The execution of the machine learning model is applied to the “high components and the low components”, which are specified as indefinite. The examiner suggests amending the claims to include a step of training the machine learning model based on the relevant data of the system in order to flush out any inconsistencies in the claim. The examiner further suggests amending the claims to include a requisite degree as to what high and low is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1, 3-5, 12, 13, 15, 21, 22, 25, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marci (U.S. 20100211439) in view of Georgopoulos (U.S. 20080091118).

Regarding claim 1, (Currently Amended) A system for predicting population behavioral response, the system comprising: a processing device coupled to a plurality of electroencephalographic (EEG) sensors and operable to (Marci: Paragraph [0028] “The system may include a plurality of sensors” [0062] “The system sensor package can include, but is not limited to, a measure of skin conductivity, heart rate, heart rate variability, vagal tone, respiration, body movement, measures of facial muscle movement/expression, eye-tracking and other biologically based signals such as body temperature, near body temperature, facial and body thermography imaging, facial EMG, EEG,” Here, Marci teaches the use of a plurality of EEG sensors.): 
obtain behavioral data representing responses of a first population to a reference media stimulus (Marci: Paragraph [0083] “The system can include a focus and/or facial monitoring system 14 (e.g., eye-tracking system, or a digital video camera) for the collection of data on the behavior, facial response and/or precise focus of the audience. The three data-sources (media stimulus,” [0126] “here are many sources of data relating to viewing statistics for both live and recorded viewership.” Here, the collection of data on the behavior, facial response and/or precise focus of the audience in response to a media stimulus are collected. The sources of data relating to viewing statistics are collected from both live and recorded viewership.); 
(Marci: Paragraph [0028] “The system may include a plurality of sensors, each adapted for measuring a biologically based response to the content stimulus over a period of two or more time intervals.” Here, a plurality of EEG sensors, each adapted for measuring a biologically based response to the content stimulus are utilized.), neural data representing brain responses of a second population to the reference media stimulus (Marci: Paragraph [0014] “for a given piece of content or a presentation being viewed, the biological response of each member of the sample population can be associated with a portion of the content and the data from more than one sample audience gathered at different times and places can be combined.” Here, a given piece of content can be used to obtain the biological response for more than one sample audience and can also be gathered at different times. [0090] “a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).”); … correlations among the brain responses separately for periods of high and low viewership (Marci: Paragraph [0125] “the commercials may be ranked in order of the values for a specific engagement metric. The commercial with the highest maximum engagement is ranked first, and the lowest maximum engagement is ranked third. Although maximum engagement is discussed, any of the engagement metrics may be used to determine the relative strength of the content stimulus.” Here, the examiner notes that Marci separately ranks high maximum and lowest maximum engagement. The engagement scores are further used to perform correlations on the data. Paragraph [0127] “Once obtained, the metrics can be compared against known viewership numbers to determine the degree of correlation.” The engagement of content is used to draw further correlations.)… and provides a measure of across-subject agreement of the neural data (Marci: Paragraph [0078] “The method can involve the conversion of the biological responses of a plurality of participants into standardized scores per unit time, per event, or aggregated over time/events that can be aggregated across the sample population audience. The system determines the intensity and synchrony of the moment-to-moment and overall experience for the sample population audience.” Here, the system determines the intensity and synchrony of the moment-to-moment and overall experience for the sample population audience.); map, by automatically executing a machine learning algorithm using the processing device (Marci: Paragraph [0130] “ The preferred predictor model can include, but is not limited to, any of the following statistical methods: a) mixed media models, b) traditional multivariate analyses, c) hierarchical linear modeling, d) machine learning,” Here, the system predictor model is a machine learning model.), the high components and the low components to the obtained behavioral data to establish a response predictor (Marci: Paragraph [0002] “c) predicting whether an audience member is likely to change their attention to an alternative sensory stimulating experience including fast forwarding through recorded content, changing the channel or leaving the room when viewing live content, or otherwise redirecting their engagement from the sensory stimulating experience.” Here, the examiner notes that the system of Marci collects sensor data scores it and correlates it to metrics and establishes a prediction of whether an audience member will change their attention. The high and low components may be equated to the engagement scores applied to the sensor data.), and predict, using the response predictor, a population behavioral response to a test media stimulus (Marci: Paragraph [0009] “The invention can utilize human neurobiology and embodied responses that are measured and processed in accordance with the invention to measure a sample audience reaction and predict the response of a more general audience.”  Here, Marci uses a previously measured sample audience reaction to predict the response of another audience.).  
	Marci teaches correlation between content items and their maximum and lowest engagement score. The examiner notes that maximum engagement and lowest engagement is equated to high and low viewership or high and low components.
Marci does not explicitly disclose …use modulated correlated component analysis (CorrCA) on the neural data, wherein the modulated CorrCA computes… or audience behavioral response to capture high components and low components having reduced dimensionality relative to the neural data,…
	Georgopoulos further teaches  …use modulated correlated component analysis (CorrCA) on the neural data, wherein the modulated CorrCA computes (Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Here, Georgopoulos teaches calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network which collect MEG/EEG data.) … or audience behavioral response to capture high components and low components having reduced dimensionality relative to the neural data (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Components having (i) reduced dimensionality relative to the neural data is taught as reducing the possibility of false detections due to noise in order to minimize false detections. High and low components are captured when sensor data is captured. The thresholds are included to specify values.), …
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

Regarding claim 3, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, wherein the processing device automatically divides the reference media stimulus into a plurality of segments (Marci: Paragraph [0025] “determined by using the engagement scores for a content stimulus by: setting at least one threshold value, dividing the engagement curve into ascending segments defined by intervals that the engagement value remains relatively constant or increases, computing the area above the threshold value for each such ascending segment, summing the areas, and dividing the sum by the duration of the content.” Here, taught as dividing the engagement curves for the content into ascending segments. Refer to Paragraph [0113] for further details about past show segments used as a content stimulus.).  

Regarding claim 4, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 3,… the neural data corresponding to each of the segments (Marci: Paragraph [0113] “a measure of engagement (engagement score) of a content stimulus (show segment, commercial, presentation, and/or similar media) may be obtained by collecting and analyzing the physiological signals of a test group while watching the content stimulus.” The neural data corresponding to each of the segments is taught as a measure of engagement of a content stimulus may be obtained by collecting and analyzing the physiological signals of a test group.),… 

Georgeopoulos teaches… the correlated component analysis further comprises selecting a respective portion of [data] (Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Here, taught as calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network [sensor data or neural data].)… determining a respective neural response reliability for each of the selected portions (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample, the presence or absence of a significant effect for a given sensor pair as 1 and 0, respectively were coded, and the X2 test statistic was computed.” Here, taught as to assess the congruence [agreement] of the distribution of the Group effect among sensor pairs [neural data]. According to the applicants specification the across-subject agreement or congruence is the same as reliability refer to Paragraph [0045].), and providing the determined neural response reliabilities as the measure of across-subject agreement (Georgopoulos: Paragraph [0117] “The input predictors for that analysis were zij0 values from 271 sensor pairs which showed a highly significant group effect in an ANOVA (P<0.001, F-test). This was done in an effort to reduce the large predictor space consisting of 30,628 values.” The highly significant group being provided as the group with congruence based on the sensor data reliabilities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior of Marci with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

Regarding claim 5, (Previously Presented) Marci in view of Georgopoulos teaches the system of claim 4, … to the corresponding segment (Marci: Paragraph [0078] “The measure of engagement represents an objective measure of the experience of a defined audience segment based on a plurality of biologically based measures.” The corresponding segments are taught as an audience segment based on a plurality of biological based measures.).  
Georgopoulos further teaches wherein each respective determined neural response reliability indicates a consistency between the respective neurological responses of at least two subjects in the group (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample” The congruence is taught as the neural response reliability and is used to identify the agreement of the subjects. In a few examples listed by Georgopoulos, the correlation is shown across 2 samples with multiple subjects in which the subjects responses are consistent. Refer to paragraph [0113-116])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

Regarding claim 12, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the predicted population behavioral response indicates a predicted action taken by a subject in response to exposure to the test media stimulus (Marci: Paragraph [0122] “the negative buildup is used to predict the likelihood that an audience member will fast-forward through the content stimulus.” Here, taught as predict the likelihood that an audience member will fast-forward through the content stimulus.).  

Regarding claim 13, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the first population from which the behavioral data was obtained has more members than the second population (Marci: Paragraph [0013] “the response data can be collected individually, in a small group, or large group environment” Paragraph [0007] “biologically based responses or patterns of responses in a population sample that can lead to or are associated with behavioral responses or changes in behaviors of the target population.” The sample population is larger than the target population.).  

Regarding claim 15, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the processing device further: records, using the plurality of EEG sensors (Marci: Paragraph [0028] “The system may include a plurality of sensors” [0062] “The system sensor package can include, but is not limited to, a measure of skin conductivity, heart rate, heart rate variability, vagal tone, respiration, body movement, measures of facial muscle movement/expression, eye-tracking and other biologically based signals such as body temperature, near body temperature, facial and body thermography imaging, facial EMG, EEG,” Here, taught as a plurality of EEG sensors.), neural data for a second group of individuals as they are presented with a future media exposure (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” Here, taught as the different sample exposed to a new advertisement.) 
… the second group neural data… for the second group … relative to the second group neural data, … of the second group, such that the second group … of the second group neural data (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” Here, taught as the second group in which the response pattern is the neural data that is recorded.); andPage 5 of 13Attorney Docket No.: NEU-002/01US 33175/2Serial No.: 14/433,279 applies the predictor to the second group statistics to predict population behavioral response to the future media exposure (Marci: Paragraph [0090] “Where the response pattern is similar to the response pattern to one or more known successful advertisements (TV shows, movies, or websites) it would be expected that the new advertisement (TV show, movie, or website) would also be successful. Further, a database of response patterns for different types of stimuli (advertisements, TV shows, movies, websites, etc.) could be maintained and analyzed to determine the attributes of a successful advertisement, TV show, movie, or website.” Here, taught as the response pattern that is maintained and analyzed to determine attributes of a successful advertisement.).  

Georgopoulos further teaches … uses correlated component analysis on… to capture group statistics (Georgopoulos: Paragraph [0079] “Remarkably, neural networks constructed as above were very similar across subjects (FIGS. 8A and 8B, and 9A and 9B). Overall network similarity can be quantified and assessed between all subject pairs by calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network. The correlation coefficients obtained are high and highly significant (median=0.742; range, 0.663-0.839; P<10-20 for all correlations; >20,000 degrees of freedom). These findings suggest a common network foundation.” Here, taught as calculating the Pearson correlation coefficient across all zijo (i.e., all i and j sensors) of the network.) … comprising components having (i) reduced dimensionality (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Here, taught as reducing the possibility of false detections due to noise in order to minimize false detections.) … and (ii) maximized correlations across the individuals (Georgopoulos: Paragraph [0086] “To reduce the possibility of false detections due to noise, minimum and maximum heart rates are selected to create a time window, relative to the preceding beat, in which each beat is expected. Peaks in the correlation before the start of the window are ignored, and the beat is taken at the highest peak in correlation during the window, rather than the first one that meets threshold. If no peak within the window meets threshold, then a missed beat is assumed and the window is expanded until it includes a peak that meets the threshold. Both the time window and the correlation threshold are adjusted for each subject to maximize true detections and minimize false detections.” Here, taught as reducing the possibility of false detections due to noise in order to minimize false detections.) … statistics are a measure of across-subject agreement (Georgopoulos: Paragraph [0069] “These features were robust across subjects” Here, taught as the data across subjects.) agreement of the neural data (Georgopoulos: Paragraph [0116] “To assess the congruence of the distribution of the Group effect among sensor pairs in the 1st and 2nd sample, the presence or absence of a significant effect for a given sensor pair as 1 and 0, respectively were coded, and the X2 test statistic was computed.” Here, taught as to assess the congruence [agreement] of the distribution of the Group effect among sensor pairs [neural data].) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting audience viewing behavior with the method of calculating the Pearson correlation coefficient of Georgopoulos in order to allow adjusting for each subject to maximize true detections and minimize false detections, thereby allowing reducing the possibility of false detections due to noise (Georgopoulos: Paragraph [0086] “threshold are adjusted for each subject to maximize true detections and minimize false detections.”).

  
Regarding claim 21, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the obtained behavioral data comprises viewership during a time interval (Marci: Paragraph [0028] “plurality of sensors, each adapted for measuring a biologically based response to the content stimulus over a period of two or more time intervals.” Here, taught by the sensors that measure a biologically based response to the content stimulus over a period of two or more time intervals).  

Regarding claim 22, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, Marci further teaches wherein the obtained behavioral data comprises communication via social media (Marci: Paragraph [0120] “a commercial with a high positive buildup shown during a televised sporting event may also be likely to be seen or discussed in another media forms such as on a website or other social media.” The obtained population behavioral data comprises communication via social media is taught as a commercial that is discussed on social media.).  

  
Regarding claim 25, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 1, wherein the reference media stimulus and/or the test media stimulus comprise advertisements (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” Here, taught as a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement.).  

Regarding claim 26, (Currently Amended) Marci in view of Georgopoulos teaches the system of claim 24, Marci further teaches wherein the reference media stimulus and/or the test media stimulus are each selected from the group consisting of a news broadcast, a TV or radio program, a movie, a piece of music, and an instructional video (Marci: Paragraph [0090] “the response map or pattern can be used to evaluate radio, print and audio-visual advertisements (for both television and the Internet), television shows and movies. In one embodiment, a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement (TV show, movie, or website).” The future media exposure and the different future media exposure are of a common type, the type selected from the group consisting of a news broadcast, a TV is taught as a population sample can be exposed to one or more known successful advertisements (TV shows, movies, or websites) and then the same or a different population sample can be exposed to a new advertisement. News broadcasts and music fall under television shows and/or audio advertisements (See Marci: Paragraph [0017]). Instructional video is further is interpreted as anything interactive presented to the user (See Paragraph [0008]).).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127